Title: From George Washington to David Stuart, 21 September 1794
From: Washington, George
To: Stuart, David


               
                  Dear Sir,
                  Philadelphia Sepr 21st 1794.
               
               Your letter of the 14th instt has been duly received.
               As it was, and is, my earnest wish to discharge my obligation
                  
                  to Mr Lund Washington, and all other debts; it will prove inconvenient to me to apply the money which you have lodged in the Bank of Alexandria, for my use, to the purpose of paying the debt due from my brother Samuel’s estate to that of Mr Custis’; yet I cannot, whilst there are means at my command, see the estate of the former arrested from his representatives, and suffer them to be involved in difficulty—perhaps in distress & not apply them in prevention.
               The estate of my Brother Samuel being involved, and left under wretched management, has already proved a heavy tax upon me. Land which I sold twenty odd years ago to Colo. Philp Pendleton falling into his hands, and he thereby becoming paymaster to me, has (as I never intended, under the view I had of his affairs, to ask payment) sunk me more than £800—For the board—education—and other expences of his two sons I am in a further advance for it, upwards of £1000 more, besides the support of his daughter Harriot, since she was given over to me by Mrs Fendall, without receiving a single sous towards it.
               For the past I expected no return, but it will be hard (especially as I thought my advances, except for Harriot, were at an end) to launch out a thousand pounds more with as little prospect of a re-fund as for that which has gone before it. Yet, and for the reason I have mentioned, I shall not suffer the remains of the estate to be sold without lending my aid to prevent it. I must therefore leave the thousand pounds in the Bank of Alexandria which you say is appropriated for my use, to your own disposal.
               But it is my wish, and desire, that the process against that estate may not be arrested short of its coming to actual Sale, at which point I would stop it; without the least intimation of my intention previous thereto, to do so; for the following reasons—1st because George & Lawrence Washington do not appear to me to be sufficiently impressed with the incumbrances on their estate; 2d, because both of them seem to entertain too high an opinion of the value of the property they are possessed; 3d, under this mistaken idea, or from proneness to show, they are not, nor will not be restrained from endulgencies, until they either feel, or have a nearer view of the necessity, for imposing those restraints; 4th because they are not sensible, I believe, of the inconveniency to me of the advances I have made for their accomodation; and 5th, because the estate may (unknown to me) have made some
                  
                  provision to meet this demand—at least in part; & might slacken its exertions, or divert its funds, if another source is contemplated, through which the debt is to be discharged. If all, or any of these things can be effected by concealing my intention, until the period abovementioned, it may be serviceable to all, and injurious to none.
               You will have found that Doctr Thornton’s Commission, bears equal date with your letter, of course was too late for the purpose mentioned in the latter.  With great esteem & regard I am—Dear Sir Your Affecte Servt
               
                  Go: Washington
               
            